Name: Council Regulation (EC) No 1049/97 of 9 June 1997 amending Regulation (EC) No 3069/95 establishing a European Community observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the Northwest Atlantic Fisheries Organization (NAFO)
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  documentation
 Date Published: nan

 Avis juridique important|31997R1049Council Regulation (EC) No 1049/97 of 9 June 1997 amending Regulation (EC) No 3069/95 establishing a European Community observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the Northwest Atlantic Fisheries Organization (NAFO) Official Journal L 154 , 12/06/1997 P. 0002 - 0002COUNCIL REGULATION (EC) No 1049/97 of 9 June 1997 amending Regulation (EC) No 3069/95 establishing a European Community observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the Northwest Atlantic Fisheries Organization (NAFO) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Regulation (EC) No 3069/95 (3) adopted provisions for the assignment and the duties of the observers as well as for the obligations of the masters of the Community fishing vessels engaged in, or about to engage in, fishing activities in the Northwest Atlantic Fisheries Organization (NAFO) Regulatory Area;Whereas the NAFO Fisheries Commission adopted a recommendation on 13 September 1996 to amend the observer scheme;Whereas, pursuant to Article XI of the NAFO Convention, the recommendation became binding on the Community as from 13 November 1996;Whereas it is therefore necessary to amend Regulation (EC) No 3069/95, in order to oblige the masters of Community fishing vessels and the observers designated to the scheme to comply with the recommendation,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EC) No 3069/95 is hereby amended as follows:1. The following shall be added to point 2 (e):'in particular, the observers shall collect the data on discards and retained undersized fish following, whenever circumstances permit, the following sampling scheme:(i) for every haul, estimates of the total catch by species in terms of weight and in addition estimates of discards by species in terms of weight should be recorded;(ii) every 10th haul should be sampled in detail by species, providing in addition to weights of the sample measured also numbers at length representing the part of the catch to be landed and the part of the catch discarded;(iii) whenever the fishing site is changed by a distance of more than 5 nm the cycle described in (i) and (ii) starts again.`2. The last sentence of point 3 (i) shall be replaced by the following:'The master of the vessel shall permit the observer to have access to the vessel's documents (logbook, capacity plan, production logbook or stowage plan) and to different parts of the vessel, including, as required, to the retained catch and catch which is intended to be discarded, in order to facilitate the discharge of the observer's duties.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 9 June 1997.For the CouncilThe PresidentG. ZALM(1) OJ No C 25, 25. 1. 1997, p. 12.(2) OJ No C 167, 2. 6. 1997.(3) OJ No L 329, 30. 12. 1995, p. 5.